 
Exhibit 10.1
Land Lease Agreement


Party A：The People’s Government of Shidui Town
Party B：Weifang Xinsheng Food Company Limited


In order to improve the management of regional construction of farm base,
according to the negotiation between the Party A and Party B, Shidui Town
regional farm base will be leased to Weifang Xinsheng Food Company Limited.
 
 
1.
Lease Area: 3,620 mu, locate near Shidui Town Yuge Village.

 
2.
Lease Fee: Land 3,620 mu, each mu at RMB960/year, the total amount is
RMB3,475,200.

 
3.
Lease Term: From January 1, 2011 to December 31, 2016.

 
4.
Payment Method of the Lease Fee: Payment of the lease fee prior to January 31
each year. Party B will pay the lease fee in full to Party A in cash. If Party B
cannot pay the lease fee on time, Party B will be considered as breach of
Agreement, Party A and Party B should timely negotiate with each other to deal
with it, if an agreement cannot be reached, Party A has the right to take back
the leased land.

 
5.
After Party B pay the lease fee to Party A, Party A should timely dispense the
lease fee to the farmland providers. If Party A does not timely dispense the
lease fee, the People’s Government of Shidui Town should be responsible for the
dispute arising from the farmland providers.

 
6.
Rights and Obligations of Party B:

 
a.
During the performance of the Agreement, Party B should pay the lease fee on
time, Party B should be responsible for profits and losses from its own
operation.

 
b.
Return the land by the end of the Agreement period, Party B cannot digging,
planting trees, etc. which is not relevant to planting in farm base.

 
c.
During the performance of the Agreement, if Party A terminate the Agreement
without any basis under this Agreement or legal basis, Party A should compensate
Party B for its loss.

 
7.
During the period of the Agreement, except due to the change of public policy
which result in non-performance of the Agreement, either party shall be liable
for its breach of Agreement and indemnify for losses to the other party. If
Agreement needs to be extended, both parties should negotiate and confirm in
writing.

 
8.
The Agreement will be terminated after the expiration date, if Agreement needs
to be extended, further negotiation is required.

 
9.
For issues not stipulated in this Agreement, Party A and Party B should
negotiate and confirm in writing, otherwise, it will be deemed invalid.

 
10.
The Agreement is in duplicate, each for Party A and Party B, it become effective
on the date on which it is signed.

 
Party A: /s/ The People’s Government of Shidui Town
March 31, 2011

Party B: /s/ Weifang Xinsheng Food Company  Limited
March 31, 2011

 
 
 

--------------------------------------------------------------------------------

 